Exhibit 10.58

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement is made and entered into as of March 2, 2006
(this “Agreement”), among Antares Pharma, Inc., a Delaware corporation (the
“Company”), and each of the purchasers executing this Agreement and listed on
Schedule 1 attached hereto (collectively, the “Purchasers”).

This Agreement is being entered into pursuant to the Common Stock and Warrant
Purchase Agreement dated as of February 27, 2006, by and among the Company and
the Purchasers (the “Purchase Agreement”).

The Company and the Purchasers hereby agree as follows:

1. Certain Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

“Advice” shall have the meaning set forth in Section 3(m).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

“Exchange” shall have the meaning assigned in Section 7(e).

“Blackout Period” shall have the meaning set forth in Section 3(n).

“Board” shall have the meaning set forth in Section 3(n).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of [State]
generally are authorized or required by law or other government actions to
close.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

“Effectiveness Period” shall have the meaning set forth in Section 2.

“Event” shall have the meaning set forth in Section 7(e).



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means the 45th day following the Closing Date.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, including without limitation the Purchasers
and their assignees.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Purchased Shares” means the shares of Common Stock purchased by the Purchasers
pursuant to the Purchase Agreement.

“Registrable Securities” means (a) the Purchased Shares and the Warrant Shares
(without regard to any limitations on beneficial ownership contained in the
Warrants) or other securities issued or issuable to each Purchaser or its
transferee or designee (i) upon exercise of the Warrants, or (ii) upon any
distribution with respect to, any exchange for or any replacement of such
Purchased Shares, Warrants or Warrant Shares or (iii) upon any conversion,
exercise or exchange of any securities issued in connection with any such
distribution, exchange or replacement; (b) securities issued or issuable upon
any stock split, stock dividend, recapitalization or similar event with respect
to the foregoing; and (c) any other security issued as a dividend or other
distribution with respect to, in exchange for, in replacement or redemption of,
or in reduction of the liquidation value of, any of the securities referred to
in the preceding clauses; provided, however, that such securities shall cease to
be Registrable Securities when such securities have been sold to or through a
broker or dealer or underwriter in a public distribution or a public securities
transaction or when such securities may be sold without any restriction pursuant
to Rule 144(k) as determined by the counsel to the Company pursuant to a written
opinion letter, addressed to the Company’s transfer agent to such effect as
described in Section 2 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Special Counsel” means Wiggin and Dana LLP.

“Warrants” means the Common Stock purchase warrants issued pursuant to the
Purchase Agreement, including without limitation the Placement Agent Warrants.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants (including, without limitation, the Placement Agent Warrants)
issued or to be issued to the Purchasers or their assignees or designees in
connection with the offering consummated under the Purchase Agreement.

2. Registration. As soon as practicable following the Closing Date (but not
later than the Filing Date), the Company shall prepare and file with the
Commission a “shelf” Registration Statement covering all Registrable Securities
for a secondary or resale offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-3 (or if such form is
not available to the Company on another form appropriate for such registration
in accordance herewith). The Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act not
later than ninety (90) days after the Closing Date (including filing with the
Commission a request for acceleration of effectiveness in accordance with Rule
461 promulgated under the Securities Act within five (5) Business Days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the Commission that a Registration Statement will not be “reviewed,” or not
be subject to further review) and to keep such Registration Statement

 

3



--------------------------------------------------------------------------------

continuously effective under the Securities Act until such date as is the
earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold or (y) with respect to any Holder, such
time as all Registrable Securities held by such Holder may be sold without any
restriction pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter addressed to the Company’s transfer agent
to such effect (the “Effectiveness Period”). For purposes of the obligations of
the Company under this Agreement, no Registration Statement shall be considered
“effective” with respect to any Registrable Securities unless such Registration
Statement lists the Holders of such Registrable Securities as “Selling
Stockholders” and includes such other information as is required to be disclosed
with respect to such Holders to permit them to sell their Registrable Securities
pursuant to such Registration Statement, unless any such Holder is not included
as a “Selling Stockholder” pursuant to Section 3(m). Such Registration Statement
also shall cover, to the extent allowable under the Securities Act and the Rules
promulgated thereunder (including Securities Act Rule 416), such indeterminate
number of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable Securities.

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Prepare and file with the Commission on or prior to the Filing Date, a
Registration Statement on Form S-3 (or if such form is not available to the
Company on another form appropriate for such registration in accordance
herewith) (which shall include a Plan of Distribution substantially in the form
of Exhibit A attached hereto), and use best efforts to cause the Registration
Statement to become effective and remain effective as provided herein; provided,
however, that not less than three (3) Business Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall (i) furnish to the Special Counsel, copies of all
such documents proposed to be filed, which documents (other than those
incorporated by reference) will be subject to the review of such Special
Counsel, and (ii) at the request of any Holder cause its officers and directors,
counsel and independent certified public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of counsel to such
Holders, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file the Registration Statement or any
such Prospectus or any amendments or supplements thereto to which the Holders of
a majority of the Registrable Securities or the Special Counsel shall reasonably
object within three (3) Business Days after the Special Counsel’s receipt
thereof. In the event of any such objection, the Holders shall provide the
Company with any requested revisions to such prospectus or supplement within two
(2) Business Days of such objection.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and to the extent any
Registrable Securities are not included in such Registration Statement for
reasons other than the failure of the Holder to comply with

 

4



--------------------------------------------------------------------------------

Section 3(m) hereof, shall prepare and file with the Commission such amendments
to the Registration Statement or such additional Registration Statements in
order to register for resale under the Securities Act all Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; (iii) respond as promptly as possible, and in no event
later than ten (10) Business Days to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto and as
promptly as reasonably possible provide the Holders true and complete copies of
all correspondence from and to the Commission relating to the Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holders thereof set forth in the Registration Statement as so amended or in such
Prospectus as so supplemented.

(c) Notify Holders of Registrable Securities to be sold and the Special Counsel
as promptly as possible (A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is proposed to be filed
(but in no event in the case of this subparagraph (A), less than three (3)
Business Days prior to date of such filing); (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement; and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective, and after the effectiveness thereof: (i) of
any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (ii) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (iv) if the financial statements included in the Registration
Statement become ineligible for inclusion therein or of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
Without limitation to any remedies to which the Holders may be entitled under
this Agreement, if any of the events described in Section 3(c)(C)(i),
3(c)(C)(ii) and 3(c)(C)(iii) occur, the Company shall use its best efforts to
respond to and correct the event.

(d) Use its best efforts to avoid the issuance of, or, if issued, use best
efforts to obtain the withdrawal of, (i) any order suspending the effectiveness
of the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable time.

 

5



--------------------------------------------------------------------------------

(e) If requested by any Holder of Registrable Securities, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment.

(f) Furnish to each Holder and the Special Counsel, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.

(g) Promptly deliver to each Holder and the Special Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request; and the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Holders and the Special
Counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder requests in writing, to keep each such registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period and to do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Registration Statement; provided, however, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject it to general
service of process in any jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.

(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law and the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any Holder may request at least two (2) Business
Days prior to any sale of Registrable Securities. In connection therewith, the
Company shall promptly after the effectiveness of the Registration Statement
cause an opinion of counsel to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the Holder of such
shares of Registrable Securities under the Registration Statement.

 

6



--------------------------------------------------------------------------------

(j) Following the occurrence of any event contemplated by Section 3(c)(C)(iv),
as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) Cause all Registrable Securities relating to such Registration Statement to
be listed on the American Stock Exchange and any other United States securities
exchange, quotation system, market or over-the-counter bulletin board, if any,
on which similar securities issued by the Company are then listed.

(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders earnings
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 not later than 45 days after the end of any 3-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year) commencing
on the first day of the first fiscal quarter of the Company after the effective
date of the Registration Statement, which statement shall conform to the
requirements of Rule 158.

(m) Request each selling Holder to furnish to the Company information regarding
such Holder and the distribution of such Registrable Securities as is required
by law or the Commission to be disclosed in the Registration Statement, and the
Company may exclude from such registration the Registrable Securities of any
such Holder who fails to furnish such information within a reasonable time prior
to the filing of each Registration Statement, supplemented Prospectus and/or
amended Registration Statement.

If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.

Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(C)(i), 3(c)(C)(ii), 3(c)(C)(iii), 3(c)(C)(iv), or
3(n), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

 

7



--------------------------------------------------------------------------------

(n) If (i) there is material non-public information regarding the Company which
the Company’s Board of Directors (the “Board”) reasonably determines not to be
in the Company’s best interest to disclose and which the Company is not
otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to the
Company which the Board reasonably determines not to be in the Company’s best
interest to disclose and which the Company would be required to disclose under
the Registration Statement, then the Company may postpone or suspend filing or
effectiveness of a registration statement for a period not to exceed 30
consecutive days, provided that the Company may not postpone or suspend its
obligation under this Section 3(n) for more than 90 days in the aggregate during
any 12 month period unless, in each case, SDS Capital Group SPC, Ltd. consents
in writing to a longer period (each, a “Blackout Period”).

4. Registration Expenses.

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company whether or not the
Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
American Stock Exchange and each other securities exchange, quotation system,
market or over-the-counter bulletin board on which Registrable Securities are
required hereunder to be listed, (B) with respect to filings required to be made
with the Commission, and (C) in compliance with state securities or Blue Sky
laws, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing or photocopying
prospectuses), (iii) messenger, telephone and delivery expenses, (iv) Securities
Act liability insurance, if the Company so desires such insurance, (v) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, including,
without limitation, the Company’s independent public accountants (including, in
the case of an underwritten offering, the expenses of any comfort letters or
costs associated with the delivery by independent public accountants of a
comfort letter or comfort letters) and legal counsel, and (vi) the reasonable
and documented fees and expenses and disbursements (in an aggregate amount not
to exceed $10,000) of the Special Counsel in connection with any Registration
Statement hereunder and in connection with Blue Sky qualifications of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as the Holders of
a majority of Registrable Securities may reasonably designate. In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

 

8



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained or incorporated by reference in
the Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or amendment or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, which information was
reasonably relied on by the Company for use therein or to the extent that such
information relates to (x) such Holder and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of prospectus or in any amendment or supplement thereto
or (y) such Holder’s proposed method of distribution of Registrable Securities
as set forth in Exhibit A (or as such Holder otherwise informs the Company in
writing); or (ii) in the case of an occurrence of an event of the type described
in Section 3(c)(C)(ii), 3(c)(C)(iii), 3(c)(C)(iv) or 3(n), the use by a Holder
of an outdated or defective Prospectus after the delivery to the Holder of
written notice from the Company that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 3(m);
provided, however, that the indemnity agreement contained in this Section 5(a)
shall not apply to amounts paid in settlement of any Losses if such settlement
is effected without the prior written consent of the Company, which consent
shall not be unreasonably withheld. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c) to this Agreement) and shall survive the transfer of the
Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents and employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and

 

9



--------------------------------------------------------------------------------

against all Losses, as incurred, arising solely out of or based solely upon any
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that (i) such untrue
statement or omission is contained in or omitted from any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the Registration Statement or such Prospectus and that such information was
reasonably relied upon by the Company for use in the Registration Statement,
such Prospectus, or in any amendment or supplement thereto, or to the extent
that such information relates to (x) such Holder and was reviewed and expressly
approved in writing by such Holder expressly for use in the Registration
Statement, such Prospectus, or such form of prospectus or in any amendment or
supplement thereto or (y) such Holder’s proposed method of distribution of
Registrable Securities as set forth in Exhibit A (or as such Holder otherwise
informs the Company in writing) or (ii) in the case of an occurrence of an event
of the type described in Section 3(c)(C)(ii), 3(c)(C)(iii), 3(c)(C)(iv) or 3(n),
the use by a Holder of an outdated or defective Prospectus after the delivery to
the Holder of written notice from the Company that the Prospectus is outdated or
defective and prior to the receipt by such Holder of the Advice contemplated in
Section 3(m); provided, however, that the indemnity agreement contained in this
Section 5(b) shall not apply to amounts paid in settlement of any Losses if such
settlement is effected without the prior written consent of the Holder, which
consent shall not be unreasonably withheld. Notwithstanding anything to the
contrary contained herein, the Holder shall be liable under this Section 5(b)
for only that amount as does not exceed the net proceeds to such Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include

 

10



--------------------------------------------------------------------------------

both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the reasonable
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and does not impose any monetary or other obligation or
restriction on the Indemnified Party.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten (10)
Business Days of written notice thereof to the Indemnifying Party, which notice
shall be delivered no more frequently than on a monthly basis (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
Notwithstanding anything to the contrary contained herein, the Holder shall be
required to contribute under this Section 5(d) for only that amount as does not
exceed the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.

 

11



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. The indemnity and contribution agreements herein are in
addition to and not in diminution or limitation of any indemnification
provisions under the Purchase Agreement.

6. Rule 144.

As long as any Holder owns Purchased Shares, Warrants or Warrant Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Section 13(a) or 15(d) of the Exchange
Act. As long as any Holder owns Purchased Shares, Warrants or Warrant Shares, if
the Company is not required to file reports pursuant to Section 13(a) or 15(d)
of the Exchange Act, it will prepare and furnish to the Holders and make
publicly available in accordance with Rule 144(c) promulgated under the
Securities Act annual and quarterly financial statements, together with a
discussion and analysis of such financial statements in form and substance
substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act. The Company
further covenants that it will take such further action as any Holder may
reasonably request in writing, all to the extent required from time to time to
enable such Person to sell Purchased Shares, Warrants and Warrant Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including compliance
with the provisions of the Purchase Agreement relating to the transfer of the
Purchased Shares, Warrants and Warrant Shares. Upon the request of any Holder in
writing, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

12



--------------------------------------------------------------------------------

(b) No Inconsistent Agreements. Except as otherwise disclosed in the Purchase
Agreement, neither the Company nor any of its subsidiaries is a party to an
agreement currently in effect, nor shall the Company or any of its subsidiaries,
on or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof; provided, that
nothing in this Section 7(b) shall be deemed to prevent the Company from
granting registration rights that are not more favorable than those granted to
the Holders under this Agreement. Without limiting the generality of the
foregoing, without the written consent of the Holders of a majority of the then
outstanding Registrable Securities, the Company shall not grant to any Person
the right to request the Company to register any securities of the Company under
the Securities Act unless the rights so granted are subject in all respects to
the rights of the Holders set forth herein, and are not otherwise in conflict
with the provisions of this Agreement.

(c) Notice of Effectiveness. Within two (2) Business Days after the Registration
Statement which includes the Registrable Securities is ordered effective by the
Commission, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Holders whose Registrable Securities are included in such
Registration Statement) confirmation that the Registration Statement has been
declared effective by the Commission in the form attached hereto as Exhibit B.

(d) Piggy-Back Registrations. If at any time when there is not an effective
Registration Statement covering all of the Registrable Securities, the Company
shall determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or its then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, the Company shall
send to each Holder of Registrable Securities written notice of such
determination and, if within seven (7) Business Days after receipt of such
notice, any such Holder shall so request in writing (which request shall specify
the Registrable Securities intended to be disposed of by the Holder), the
Company will cause the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holder, to
the extent required to permit the disposition of the Registrable Securities so
to be registered, provided that if at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holder and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 4 hereof), and (ii) in the case of a
determination to delay registering, shall be

 

13



--------------------------------------------------------------------------------

permitted to delay registering any Registrable Securities being registered
pursuant to this Section 7(d) for the same period as the delay in registering
such other securities. The Company shall include in such registration statement
all or any part of such Registrable Securities such Holder requests to be
registered. In the case of an underwritten public offering, if the managing
underwriter(s) or underwriter(s) should reasonably object to the inclusion of
the Registrable Securities in such registration statement, then if the Company
after consultation with the managing underwriter should reasonably determine
that the inclusion of such Registrable Securities, would materially adversely
affect the offering contemplated in such registration statement, and based on
such determination recommends inclusion in such registration statement of fewer
or none of the Registrable Securities of the Holders, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holders shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities; provided, however, that if securities are being offered
for the account of other persons or entities as well as the Company, such
reduction shall not represent a greater fraction of the number of Registrable
Securities intended to be offered by the Holders than the fraction of similar
reductions imposed on such other persons or entities (other than the Company).

(e) Failure to File Registration Statement and Other Events. The Company and the
Holders agree that the Holders will suffer damages if the Registration Statement
is not filed on or prior to the Filing Date or if any other Event (as defined
below) has occurred. The Company and the Holders further agree that it would not
be feasible to ascertain the extent of such damages with precision. Accordingly,
if (i) the Registration Statement is not filed on or prior to the Filing Date,
or (ii) in the event that the Holders of at least a majority of the Registrable
Securities have complied with Section 3(m) hereof and the Company fails to file
with the Commission a request for acceleration in accordance with Rule 461
promulgated under the Securities Act within five (5) Business Days of the later
to occur of (A) the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or not subject to further review (the “No Review Date”) and (B)
the date that is the earlier of (1) the date following the No Review Date that
the Company is notified (orally or in writing, whichever is earlier) by the
Commission that confidential treatment has been granted with respect to all of
the Company’s outstanding confidential treatment requests or (2) the date
following the No Review Date that is ninety (90) days following the Closing
Date, unless such ninety day period is extended pursuant to the written consent
of SDS Capital Group SPC, Ltd. or (iii) the Registration Statement is filed with
and declared effective by the Commission but thereafter ceases to be effective
as to all Registrable Securities registered pursuant to such Registration
Statement at any time prior to the expiration of the Effectiveness Period,
without being succeeded immediately by a subsequent Registration Statement filed
with the Commission, except as otherwise permitted by this Agreement, including
pursuant to Section 3(n), or (iv) trading in the Common Stock shall be suspended
or if the Common Stock is delisted from the American Stock Exchange or any other
securities exchange, quotation system, market or over-the-counter bulletin board
on which Registrable Securities

 

14



--------------------------------------------------------------------------------

are required hereunder to be listed (each an “Exchange”), without immediately
being listed on any other Exchange, in each case, for any reason for more than
one (1) Business Day, other than pursuant to Section 3(n), or (v) the Company
has breached Section 3(n) of this Agreement (any such failure or breach being
referred to as an “Event”), the Company shall pay in cash as liquidated damages
for such failure and not as a penalty to each Holder an amount equal to four
percent (4%) of the Share Value of the shares of Common Stock purchased by such
Holder on the Closing Date for the initial thirty (30) day period until the
applicable Event has been cured, which shall be pro rated for such periods less
than thirty (30) days and four percent (4%) of the Share Value of the shares of
Common Stock purchased by such Holder on the Closing Date for each subsequent
thirty (30) day period until the applicable Event has been cured which shall be
pro rated for such periods less than thirty days (the “Periodic Amount”) and
which amount shall in no event exceed in the aggregate for a Holder an amount
equal to two times the Share Value of the shares of Common Stock purchased by
such Holder on the Closing Date. Payments to be made pursuant to this Section
7(e) shall be due and payable immediately upon demand in immediately available
cash funds. The parties agree that the Periodic Amount represents a reasonable
estimate on the part of the parties, as of the date of this Agreement, of the
amount of damages that may be incurred by the Holders if the Registration
Statement is not filed on or prior to the Filing Date or if any other Event as
described herein has occurred. Notwithstanding the foregoing, the Company shall
remain obligated to use its best efforts to cure the breach or correct the
condition that caused the Event, and the Holder shall have the right to take any
action necessary or desirable to enforce such obligation. Solely for the
purposes of application of the foregoing liquidated damages provisions, the term
“Share Value” shall mean the value of a Purchased Share as of the Closing Date,
excluding the value of the Warrants as of the Closing Date, as determined by the
Company in good faith using a Black-Scholes model applied in a manner consistent
to the Black-Scholes models previously used by the Company for calculations set
forth in its prior filings under the Exchange Act. Within ten Business Days
following the Closing Date, the Company shall provide a written statement to the
Purchasers setting forth its determination of the Share Value in reasonable
detail.

(f) Specific Enforcement, Consent to Jurisdiction.

(i) The Company and the Holders acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.

(ii) Each of the Company and the Holders (i) hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts located in New York City,
New York for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and (ii) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or

 

15



--------------------------------------------------------------------------------

that the venue of the suit, action or proceeding is improper. Each of the
Company and the Holders consents to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 7(f) shall affect or limit any right to serve process in any other
manner permitted by law.

(g) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least a majority of the Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of the Registrable Securities to which such waiver or consent relates;
provided, however, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the
immediately preceding sentence.

(h) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., New York City time, on a
Business Day, (ii) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:00
p.m., New York City time, on any date and earlier than 11:59 p.m., New York City
time, on such date, (iii) the Business Day following the date of mailing, if
sent by nationally recognized overnight courier service such as Federal Express
or (iv) actual receipt by the party to whom such notice is required to be given.
The addresses for such communications shall be with respect to each Holder at
its address set forth under its name on Schedule 1 attached hereto, or with
respect to the Company, addressed to:

Antares Pharma, Inc.

707 Eagleview Blvd.

Suite 414

Exton, PA 19341

Attention: President

Facsimile No.: (610) 458 0756

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Joanne R. Soslow

Facsimile No.: (215) 963-5001

 

16



--------------------------------------------------------------------------------

Copies of notices to any Holder shall be sent to the addresses, if any, listed
on Schedule 1 attached hereto.

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns; provided,
that the Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the Holders of a
majority of the Registrable Securities; and provided, further, that each Holder
may assign its rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement.

(j) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any transferee of such Holder of all
or a portion of the, Purchased Shares, the Warrants, the Warrant Shares or the
Registrable Securities if: (i) the Holder agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment the further
disposition of such securities by the transferee or assignees is restricted
under the Securities Act and applicable state securities laws, (iv) at or before
the time the Company receives the written notice contemplated by clause (ii) of
this Section 7(j), the transferee or assignee agrees in writing with the Company
to be bound by all of the provisions of this Agreement, and (v) such transfer
shall have been made in accordance with the applicable requirements of the
Purchase Agreement. The rights to assignment shall apply to the Holders (and to
subsequent) successors and assigns.

The Company may require, as a condition of allowing such assignment in
connection with a transfer of Purchased Shares, Warrants, Warrant Shares or
Registrable Securities (i) that the Holder or transferee of all or a portion of
the Purchased Shares, Warrants, Warrant Shares or Registrable Securities as the
case may be, furnish to the Company a written opinion of counsel that is
reasonably acceptable to the Company to the effect that such transfer may be
made without registration under the Securities Act, (ii) that the Holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act.

(k) Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of

 

17



--------------------------------------------------------------------------------

which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by electronic means or facsimile transmission,
such signature shall create a valid binding obligation of the party executing
(or on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile signature were the original thereof.

(l) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law thereof.

(m) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(n) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any respect, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

(o) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

(p) Registrable Securities Held by the Company and its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its Affiliates (other than any Holder or transferees or successors or assigns
thereof if such Holder is deemed to be an Affiliate solely by reason of its
holdings of such Registrable Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

(q) Obligations of Purchasers. The Company acknowledges that the obligations of
each Purchaser under this Agreement, are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. The decision of each Purchaser to enter into to this Agreement has
been made by such Purchaser independently of any other Purchaser. The Company
further acknowledges that nothing contained in this Agreement, and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 

18



--------------------------------------------------------------------------------

Each Purchaser was introduced to the Company by SCO Securities LLC which has
acted solely as agent for the Company and not for any Purchaser (other than
itself). Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of this Agreement and with respect to the
transactions contemplated hereby. For reasons of administrative convenience
only, this Agreement has been prepared by Special Counsel (counsel for SCO
Securities LLC) and the Special Counsel will perform certain duties under this
Agreement. Such counsel does not represent all of the Purchasers but only SCO
Securities LLC. The Company has elected to provide all Purchasers with the same
terms and Agreement for the convenience of the Company and not because it was
required or requested to do so by the Purchasers. The Company acknowledges that
such procedure with respect to this Agreement in no way creates a presumption
that the Purchasers are in any way acting in concert or as a group with respect
to this Agreement or the transactions contemplated hereby or thereby.

[signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investor Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

 

COMPANY: ANTARES PHARMA, INC. By:  

 

Name:   Title:  

 

20



--------------------------------------------------------------------------------

PURCHASERS:

 

Print Exact Name:  

 

 

By:  

 

Name:   Title:  

[Omnibus Antares Pharma, Inc. Investor Rights Agreement Signature Page]

 

21



--------------------------------------------------------------------------------

SCHEDULE 1

PURCHASERS

 

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Anthony B. Fair

2882 Cypress Lake Road

Statesboro, GA 30458

Telephone: (912) 489-8606

Fax: (912)764-8282

  

Atlas Master Fund, Ltd

Scott Schroeder, Authorized Signatory

c/o Balasny Asset Management

650 Madison Avenue, 19th Floor

New York, NY 10022

Telephone: (212) 808-2310

Fax: (212) 588-1130

e-mail: asilberstem@bam-us.con

  

Bedrock Capital LP

James Smith, Manager

P.O. Box 1320

St. Thomas, US Virgin Islands 00804

Telephone: (340) 715-5555

Fax: (340) 715-5554

e-mail: jimsmyth@bloomberg.net

  

Bristol Investment Fund, Ltd.

c/o Bristol Capital Advisors, LLC

10990 Wilshire Boulevard, Suite 1410

Los Angeles, California 90024

Attention: Amy Wang, Esq.

Telephone: (310) 696-0333

Fax: (310) 696-0334

e-mail: pkessler@bristolcompanies.net

amy@bristolcompanies.net

  

Christopher A. Basta

18 Peppermill Lane

Dix Hills, NY 11746

Telephone: (212) 703-6064

Fax: (212) 703-6153

e-mail: cbasta1@bloomberg.net

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Cranshire Capital, LP

Lawrence A. Prosser, CFO

666 Dundee Road, Suite 1901

Northowok, IL 60062

Telephone: (847) 562-9030

Fax: (847) 562-9031

e-mail: mkopin@cranshirecapital.com

  

Crescent International Ltd.

Maxi Brezzi, Authorized Signatory

c/o Cantara (Switzerland) S.A

84 Avenue Louis Cascu

CH.1216 Cointrin/Geneva Switzerland

Telephone: +41 22 791 7256

Fax: +41 22 791 7171

e-mail: info@cantara.dmitrust.com

  

Davis B. Fox and Jill Spitzer-Fox

1620 E. Prospect Street

Seattle, WA 98112

Telephone: (206) 322-7282

e-mail: davisbfox39@msn.com

  

Dennis Carleton and Margaret Carleton

25 Pineybranch Road

Cranbury, NJ 08512

Telephone: (609) 448-1521

  

Gregory C. Lowney & Maryanne K. Snyder

15207 NE 68th Street

Redmond, WA 98052

Telephone: (425) 882-1629

Fax: (425) 885-2907

email: mksnyder@aol.com

gclowney@aol.com

  

Gregory P. Kusnick and Karen Gustafson-Kusnick

715 Second Avenue Unit 1904

Seattle, WA 98104

Telephone: (266) 322-4048

Fax: (266) 322-4514

e-mail: kusnick@cognomen.com & Gustafson@cognomen.com

  

Harborview Master Fund LP

Harbour House, 2nd Floor

Waterfront Drive, Road Town

Tortola, British Virgin Islands

Telephone: (284) 494-4770

Fax: (284) 494-4771

e-mail: junno@beaconsecurities.com

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Hudson Bay Fund, LP

120 Broadway, 40th Floor

New York, NY 10271

Telephone: (212) 571-1244

Fax: (212) 571-1279

Contact: Yoav Roth

e-mail: yroth@hudsonbaycapital.com

  

Iroquois Master Fund Ltd.

641 Lexington Avenue, 26th Floor

New York, NY 10022

Telephone: (212) 974-3070

Fax: (212) 207-3452

Contact: Joshua Silverman

  

James Karanfilian

235 South Dwight Place

Englewood, N.J. 07631

Telephone: 201-567-4163

  

Jay R. Solan

15 Mohawk Drive

Livingston, New Jersey 07039

Telephone: (973) 992-7734

Fax: (973) 992-7734

e-mail: jaysloan245@aol.com

  

John Curley

58 Valley View Avenue

Summit, NJ 07901

Telephone: (908) 277-4213

Fax: (908) 277-7608

e-mail: Jaccurley@com.net

  

John Peter Christensen

Casa Del Lago

2900 North Flagler Drive

West Palm Beach, FL 33407

Telephone: (561) 655-1060

Fax: (561) 655-1060

e-mail: ri6Johnkahuna@adelphia.net

  

KMF Partners

Karen Fleiss

1970 Avenue of the Americas

17th Floor

New York, NY 10020

Telephone: (212) 332-2496

Fax: (212) 332-2030

e-mail: maureen@kmfpartners.com

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Kendu Partners Company

Michael W. Engman, General Partner

220 Bush Street, Suite 660

San Franscisco, CA 94104

Telephone: (415) 293-3818

Fax: (415) 781-4641

e-mail: mike.engman@fimat.com

  

MDNH Partners LP

Herb Kurlan, Managing Partner

220 Bush Street, Suite 650

San Francisco, CA 94104

Telephone: (415) 387-1995

Fax: (415) 781-8344

e-mail: herb.kurlan@mdnhpartners.com

  

Midsouth Investors Fund LP

1776 Peachtree Street NW

Suite 412 North

Atlanta, GA 30309

Telephone: (615) 254-0992

Fax: (615) 254-1603

Contact: Lyman O. Heidtke

  

Monarch Capital Fund Ltd.

Harbout House, 2nd Floor

Waterfront Drive, Road Town

Tortola, British Virgin Islands

Telephone: (284) 494 4770

Fax: (284) 494 4771

e-mail: jouno@beaconsewrities.com

  

Nathan Sugarman

205 Harding Drive

South Orange, N.J. 07079

(973) 763-1040

e-mail: zifelm@aol

  

Nite Capital LP

Keith A Goodman, Manager of the General Partner

100 East Cook Avenue, Ste 201

Libertyville, IL 60048

Telephone: (847) 968-7658

Fax: (847) 968-7658

e-mail: keith@nitecapital.com

  

Nu Vision Holdings

1010 Northern Blvd. Ste. 208

Great Neck, N.Y. 11021

Telephone: (516) 466-7844

Fax: (516) 466-7304

e-mail: Steve.Kevorkian@Verizon.net

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Perceptive Life Sciences Master Fund, Ltd.

7284 W. Palmetto Park Road, Suite 306

Boca Raton, FL 33433

Telephone: (561) 391-7770

Fax: (561) 391-7776

contact: Andrew C. Sankin

e-mail: sankin@perceptivelife.com

  

Peter H. Weiss

8000 SE 22nd Street

Mercer Island, WA 98040

Telephone: (206) 365-0014

Fax: (413) 691-2134

e-mail: pweiss78@alumni.princeton.edu

  

RAQ, LLC

c/o Paramount Biocapital Investments LLC

787 Seventh Avenue, 48th Floor

New York, NY 10019

Telephone: (212) 554-4345

Fax: (212) 554-4355

Contact: Lindsay A. Rosenwald M.D.

e-mails: svacamboli@paramountbio.com; mahill@paramountbio.com

  

Robert O’Mara

8 Youngs Road

Basking Ridge, N.J. 07920

Telephone: (973) 538-6370

  

Roland E. Wheeler

4160 W. Eaglesode

Wenataile, WA 98801

Telephone: (509) 670-9068

Fax: (509) 667-8058

e-mail: swheeler@oasismedarow.com

  

Rubicon Global Value Fund, L.P

One SW Columbia St., Suite 850

Portland, Oregon 97258

Telephone: (503) 548-4800

Fax: (503) 548-4805

e-mail: steve@rubiconglobalholdings.com

  

Samax Family Limited Partnership

413 N. Queens Avenue

Massapequa, N. Y 11758

Telephone: (516) 287-5050

Fax: (516) 223-1448

e-mail: drm1313@optonline.net & amargvlies@alliedmedical.org

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Sanford Gaffe and Ethel Gaffe

6876 Adriano Drive

Boynton Beach, Fl 33437

Telephone: (561) 733-5844

e-mail: sangat@bellsouth.net

  

SDS Capital Group SPC, Ltd.

c/o SDS Management, LLC

53 Old Forest Avenue, 2nd Floor

Old Greenwich, CT 06870

Telephone: (203) 967-5850

Fax: (203) 967-5851

Contact: Steve Derby, Director

  

Steven M. Sack

1795 Harvard Avenue

Merrick, N.Y. 11566

Telephone: (516) 377-3940

Fax: (516) 623-9115

e-mail: StevenSack54@hotmail.com

  

Steven Mitchell Sack PSP

Steven Mitchell Sack, Trustee

U/A Dated 1/1/94

PBO Steven Mitchell Sack

#4000-6635

1795 Harvard Avenue

Merrick, NY 11566

Telephone: (516) 377-3940

Fax: (516) 623-9115

stevensack54@hotmail.com

  

T2, Ltd.

James Smith, Manager

25 Highland Park Village

STE 100-382

Dallas, TX 75205

Telephone: (214) 461-7256

Fax: (214) 461-7257

e-mail: jimsmyth@bloomberg.net

  

TCMP3 Partners

Walter Schenker, Principal

c/o Titan Capital Management

7 Century Drive, Suite 201

Parsippany, NJ 07054

Telephone: (973) 829-1335

Fax: (973) 540-0702

e-mail: wschenker@titancap.org

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Trust U/W Renee Weiss

Peter H. Weiss, Trustee

P.O. Box 1682

Mercer Island, WA 98040

Telephone: (206) 365-0014

Fax: (413) 691-2134

e-mail: pweiss78@alumni.princeton.edu

  

Valesco Healthcare Overseas Fund, Ltd.

787 Seventh Avenue, 48th Floor

New York, NY 10019

Telephone: (212) 554-4307

Fax: (212) 554-4361

Contact: I. Keith Maher

e-mail: kmaher@valescocapital.com

  

Valesco Healthcare Partners II L.P.

787 Seventh Avenue, 48th Floor

New York, NY 10019

Telephone: (212) 554-4307

Fax: (212) 554-4361

Contact: I. Keith Maher

e-mail: kmaher@valescocapital.com

  

Valesco Healthcare Partners I L.P.

787 Seventh Avenue, 48th Floor

New York, NY 10019

Telephone: (212) 554-4307

Fax: (212) 554-4361

Contact: I. Keith Maher

e-mail: kmaher@valescocapital.com

  

Visium Balanced Fund, LP

Mark Gottlieb, Authorized Signatory

650 Madison Avenue, 19th Floor

New York, NY 10022

Telephone: (212) 808-2300

e-mail: mgottlieb@bam-us.com

  

Visium Balanced Offshore Fund, LTD

Mark Gottlieb, Authorized Signatory

650 Madison Avenue, 19th Floor

New York, NY 10022

Telephone: (212) 808-2300

e-mail: mgottlieb@bam-us.com

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Visium Long Bias Fund, LP

Mark Gottlieb, Signatory

650 Madison Avenue, 19th floor

New York, NY 10022

Telephone: (212) 808-2300

e-mail: mgottlieb@bam-us.com

  

Visium Long Bias Offshore Fund, LTD

Mark Gottlieb, Signatory

650 Madison Avenue, 19th Floor

New York, NY 10022

Telephone: (212) 808-2300

e-mail: mgottlieb@bam-us.com

  

Whalehaven Capital Fund Limited

14 Par-La-Ville Road, 3rd Floor

P.O. Box HM1027

Hamilton HMDX Bermuda

Telephone: (441) 295-8313

Fax: (441) 295-5262

Contact: Evan Schemenauer

e-mail: evan@whalehavencapital.com

   Placement Agent Warrants   

SCO Securities LLC

1285 Avenue of the Americas, 35th Floor

New York, NY 10019

Jeffrey B. Davis

T: (212) 554-4158

F: (212) 554-4058Email: JDavis@SCOGroup.com

  

Michael Grundei, Esq.

Wiggin & Dana LLP

400 Atlantic Street

Stamford, CT 06901

Tel: (203) 363-7630

Fax: (203) 363-7676

Email: mgrundei@wiggin.com

Lake End Capital LLC

33 Tall Oaks Drive

Summit, NJ 07901

Telephone: (212) 554-4158

Fax: (212) 554-4058

Contact: Jeffrey B. Davis

e-mail: jdavis@scogroup.com

  

Mark Alvino

c/o SCO Securities LLC

1285 Avenue of the Americas, 35th Floor

New York, NY 10019

Telephone: (212) 554-4235

Fax: (212) 554-4058

  



--------------------------------------------------------------------------------

Name, Address and Fax Number of Purchaser

  

Copies of Notices to

Howard Fischer

SCO Securities LLC

1285 Avenue of the Americas, 35th Floor

New York, NY 10019

Telephone: (212) 554-4235

Fax: (212) 554-4058

  

Dawson James Securities

925 South Federal Highway

6th Floor

Boca Raton, FL 33432

Attn: Robert D. Keyser, Jr.

  



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION

We are registering the shares of common stock on behalf of the selling security
holders. Sales of shares may be made by selling security holders, including
their respective donees, transferees, pledgees or other successors-in-interest
directly to purchasers or to or through underwriters, broker-dealers or through
agents. Sales may be made from time to time on the American Stock Exchange, any
other exchange or market upon which our shares may trade in the future, in the
over-the-counter market or otherwise, at market prices prevailing at the time of
sale, at prices related to market prices, or at negotiated or fixed prices. The
shares may be sold by one or more of, or a combination of, the following:

 

•   a block trade in which the broker-dealer so engaged will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction (including crosses in which the same broker acts
as agent for both sides of the transaction);

 

•   purchases by a broker-dealer as principal and resale by such broker-dealer,
including resales for its account, pursuant to this prospectus;

 

•   ordinary brokerage transactions and transactions in which the broker
solicits purchases;

 

•   through options, swaps or derivatives;

 

•   in privately negotiated transactions;

 

•   in making short sales or in transactions to cover short sales; and

 

•   put or call option transactions relating to the shares.

The selling security holders may effect these transactions by selling shares
directly to purchasers or to or through broker-dealers, which may act as agents
or principals. These broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the selling security holders and/or
the purchasers of shares for whom such broker-dealers may act as agents or to
whom they sell as principals, or both (which compensation as to a particular
broker-dealer might be in excess of customary commissions). The selling security
holders have advised us that they have not entered into any agreements,
understandings or arrangements with any underwriters or broker-dealers regarding
the sale of their securities.

The selling security holders may enter into hedging transactions with
broker-dealers or other financial institutions. In connection with those
transactions, the broker-dealers or other financial institutions may engage in
short sales of the shares or of securities convertible into or exchangeable for
the shares in the course of hedging positions they assume with the selling
security holders. The selling security holders may also enter into options or
other



--------------------------------------------------------------------------------

transactions with broker-dealers or other financial institutions which require
the delivery of shares offered by this prospectus to those broker-dealers or
other financial institutions. The broker-dealer or other financial institution
may then resell the shares pursuant to this prospectus (as amended or
supplemented, if required by applicable law, to reflect those transactions).

The selling security holders and any broker-dealers that act in connection with
the sale of shares may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act of 1933, and any commissions received by
broker-dealers or any profit on the resale of the shares sold by them while
acting as principals may be deemed to be underwriting discounts or commissions
under the Securities Act. The selling security holders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares against liabilities, including liabilities arising under the
Securities Act. We have agreed to indemnify each of the selling security holders
and each selling security holder has agreed, severally and not jointly, to
indemnify us against some liabilities in connection with the offering of the
shares, including liabilities arising under the Securities Act.

The selling security holders will be subject to the prospectus delivery
requirements of the Securities Act. We have informed the selling security
holders that the anti-manipulative provisions of Regulation M promulgated under
the Securities Exchange Act of 1934 may apply to their sales in the market.

Selling security holders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
they meet the criteria and conform to the requirements of Rule 144.

Upon being notified by a selling security holder that a material arrangement has
been entered into with a broker-dealer for the sale of shares through a block
trade, special offering, exchange distribution or secondary distribution or a
purchase by a broker or dealer, we will file a supplement to this prospectus, if
required pursuant to Rule 424(b) under the Securities Act, disclosing:

 

•   the name of each such selling security holder and of the participating
broker-dealer(s);

 

•   the number of shares involved;

 

•   the initial price at which the shares were sold;

 

•   the commissions paid or discounts or concessions allowed to the
broker-dealer(s), where applicable;

 

•   that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus; and

 

•   other facts material to the transactions.

In addition, if required under applicable law or the rules or regulations of the
Commission, we will file a supplement to this prospectus when a selling security
holder notifies us that a donee or pledgee intends to sell more than 500 shares
of common stock.

We are paying all expenses and fees customarily paid by the issuer in connection
with the registration of the shares. The selling security holders will bear all
brokerage or underwriting discounts or commissions paid to broker-dealers in
connection with the sale of the shares.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

[Name and Address of Transfer Agent]

Re: Antares Pharma, Inc.

Dear [                ]:

We are counsel to Antares Pharma, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Common Stock
and Warrant Purchase Agreement (the “Purchase Agreement”) dated as of
                        , 2006 by and among the Company and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders shares of its Common Stock, par value $0.01 per share (the “Common
Stock”), and warrants to purchase shares of the Common Stock (the “Warrants”).
Pursuant to the Purchase Agreement, the Company has also entered into an
Investor Rights Agreement with the Holders (the “Investor Rights Agreement”)
pursuant to which the Company agreed, among other things, to register the shares
of Common Stock issued pursuant to the Purchase Agreement and the Common Stock
issuable upon exercise of the Warrants, under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Investor Rights Agreement, on                          , 2006, the Company filed
a Registration Statement on Form S-     (File No. 333-            ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities (as defined in the Investor Rights
Agreement) which names each of the Holders as a selling securityholder
thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

Very truly yours,

 

By:

 

 

cc:

  [LIST NAMES OF HOLDERS]